DETAILED ACTION
Applicant’s arguments and claim amendments filed 5/5/2021, regarding the previous claim rejections of claims 1-5, 7-13, and 15-19 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-5, 7-13, and 15-19 have been withdrawn.  However, a new ground of rejection is presented.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eylem et al. (US 2005/0136328, hereinafter Eylem) in view of Yadav et al. (US 2017/0110765, hereinafter Yadav).
Regarding claims 1, 12, and 19, Eylem discloses a rechargeable electrochemical battery cell (Abstract, para. 2, 3) comprising: a cell container (Abstract, para. 60); a cathode comprising a cathode active material, wherein the cathode material comprises copper oxide-based material comprising a bismuth-based additive (Abstract, para. 14, 37, 47 wherein the copper oxide-based metal material can be compounds like AgCuO2 and Cu(OH)2) and a bismuth based additive can be the copper bismuth oxyhalide) the bismuth based additive (copper bismuth oxyhalide) is an independent species from AgCuO2 and Cu(OH)2 because they are different compounds; an anode comprising an anode active material of zinc (para. 2, 24); a separator disposed between the cathode and the anode (para. 67, 97); and an electrolyte (KOH electrolyte in para. 59 and para. 91-93. However, Eylem does not specifically disclose wherein the bismuth-based additive is a bismuth metal or a bismuth salt.  Yadav discloses adding a bismuth salt or metal to copper compound particles in a cathode active material in a battery in order to improve the galvanostatic battery cycling of the cathode.  (Yadav para. 21, 22).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to add a bismuth salt or metal to the copper compound in a cathode active material in a battery of Eylem in order to improve the galvanostatic battery cycling of the cathode.  
Regarding claims 2 and 13, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and Eylem further discloses wherein the alkaline electrolyte is selected from one or more of the group consisting of an aqueous potassium hydroxide with concentrations ranging from 0.01 to 20 M (9M KOH electrolyte in para. 59 and para. 91-93).
Regarding claims 3 and 4, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and the combination of Eylem and Yadav further discloses wherein the positive electrode further comprises a conductive carbon (para. 41 less than 2% carbon) and binder (para. 44 0.1-1%wt binder) wherein the bismuth additive can be 5-10 wt.% 
Regarding claim 5, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claim 1 as shown above and Eylem further discloses wherein the bismuth-based additive is an independent species physically mixed with the copper oxide-based material (See claim 1 rejection where the combination of Eylem and Yadav disclose bismuth metal or bismuth salt which is an independent species mixed with the copper oxide based material).
Regarding claim 7,  the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claim 1 as shown above and Eylem further discloses wherein the bismuth-based additive is added to the electrolyte (para. 47, 90-93 where the bismuth additive of copper bismuth oxyhalide is mixed with the KOH electrolyte)
Regarding claims 8, 9, 15, and 16, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and Eylem further discloses wherein the positive electrode comprises AgCuO2 (AgCuO2 in para. 47)
Regarding claims 10 and 17, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and Eylem further discloses wherein the copper oxide-based material comprises a hydrated oxide of copper (Cu(OH)2 material in para. 47).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eylem et al. (US 2005/0136328, hereinafter Eylem) and Yadav et al. (US 2017/0110765, hereinafter Yadav) further in view of Ooya et al. (US 2002/0127473, hereinafter Ooya).
Regarding claims 11 and 18, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and but the combination of Eylem and Yadav does not disclose wherein the bismuth-based additive is a bismuth chalcogenide and/or bismuth pnictide.  Ooya discloses adhering particles of Bi2O3 (which is a bismuth chalcogenide) to metal oxide particles in a cathode active material in a battery in order to decrease the friction cause by the positive active material particles and increase the flowability of the positive active material particles (Ooya para. 23, 34).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to add a bismuth based additive of Bi2O3 (which is a bismuth chalcogenide) to metal oxide particles in a cathode active material in a battery in order to decrease the friction cause by the positive active material particles and increase the flowability of the positive active material particles.

Response to Arguments
Applicant’s arguments and claim amendments filed 5/5/2021, regarding the previous claim rejections of claims 1-5, 7-13, and 15-19 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-5, 7-13, and 15-19 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729